Title: James Moylan to the Commissioners, 17 August 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 17 Augst. 1778
     
     The Brig Lady Washington Cap: Rowntree arrived here yesterday from James River Virginia loaded with Tobacco. She sail’d from thence the 8th. July. The Captain tells me the two army’s were then in the Jerseys, and that the Enemy’s ships were still in the Delaware, in order I suppose to insure it’s retreat if necessary, that General Washington’s army amounted to 18,000 men, the people in general in high spirits and the money increasing in it’s value. He gives no other account of Count D’Esting, than that his fleet was daily expected, on which account the English Naval forces were united in Delaware. I have the honor to be respectfully Honble. Gentlemen Your assurd hle. st.,
     
      James Moylan
     
    